       Case 1:18-cv-00854-MV-JFR Document 80 Filed 04/15/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 STATE OF NEW MEXICO,

                Plaintiff,

 vs.                                                     No. 1:18-cv-00854-MV-KBM

 TINY LAB PRODUCTIONS, et al.,

                Defendants.




                                   NOTICE OF COMPLETION

       The parties hereby give notice to the Court that briefing on the following Motion is

complete:

       1.      Defendant Google’s Motion to Dismiss [Filed January 11, 2019; Doc. 50];

       2.      Opposition to Google’s Motion to Dismiss [Filed March 12, 2019; Doc. 66];

       3.      Defendant Google’s Reply in Support of Its Motion to Dismiss the Complaint

[Filed April 11, 2019; Doc. 71].

       The Motion has now been fully briefed and is ready for decision by this Honorable Court.

                                            Respectfully submitted,

Dated: April 15, 2019                       By: /s/ Anthony J Weibell

                                            Anthony J Weibell
                                            WILSON SONSINI GOODRICH & ROSATI, P.C.
                                            650 Page Mill Road
                                            Palo Alto, CA 94304
                                            Phone: (650) 493-9300
                                            Fax: (650) 493-6811
                                            aweibell@wsgr.com
       Case 1:18-cv-00854-MV-JFR Document 80 Filed 04/15/19 Page 2 of 2




                                              Richard L. Alvidrez
                                              MILLER STRATVERT P.A.
                                              P.O. Box 25687
                                              Albuquerque, NM 87125
                                              Phone: (505) 842-1950
                                              Fax: (505) 243-4408
                                              ralvidrez@mstlaw.com

                                              Attorneys for Defendants
                                              Google LLC and AdMob Google Inc.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I filed the foregoing electronically through the

CM/ECF system, which caused all parties or counsel in this action who have been served by

Plaintiff to be served by electronic means, as reflected in the Notice of Electronic Filing.



                                              By: /s/ Anthony J Weibell

                                              Anthony J Weibell
                                              WILSON SONSINI GOODRICH & ROSATI, P.C.
                                              650 Page Mill Road
                                              Palo Alto, CA 94304
                                              Phone: (650) 493-9300
                                              Fax: (650) 493-6811
                                              aweibell@wsgr.com




                                                     -2-
